Andrews, J.
It has been held in a number of cases that infant and nonresident plaintiffs cannot be allowed to sue as poor persons. Alexander v. Meyers, 8 Daly, 112; Anon., 10 Abb. N. C. 80; Christian v. Gouge, Id. 82; Kleinpeter v. Enell, 2 Civil Proc. R. 21. That an infant can be allowed to sue as a poor person has been held in Hotaling v. McKenzie, 7 Civil Proc. R. 320; Erickson v. Poey, 5 Civil Proc. R. 379, 387; affirmed 96 N. Y. 669; Irving v. Garrity, 4 Civil Proc. R. 105; Nichols v. Cammann, 2 Civil Proc. R. 375; and in Heckman v. Mackey, 19 Abb. N. C. 394, it was held by the United States circuit court for the southern district of New York that, under our Code, a non-resident plaintiff can be permitted to sue as a poor person. So far as infants are concerned, the question seems to have been settled by the court of appeals in Erickson v. Poey, supra. In that case the plaintiff was an infant, and the city court of Brooklyn made an order allowing the plaintiff to prosecute the action as a poor person, and denied the motion of the defendant for an order requiring the plaintiff to file security for costs. Both of these orders were affirmed by the general term and by the court of appeals. The provisions of section 3268 of the Code, which provides that a defendant may require an infant to give security for costs, are the same as those in relation to non-residents, and it necessarily follows that as the court of appeals has decided that an infant plaintiff can be allowed to prosecute as a poor person, that the court, in its discretion, may grant the same privilege to a non-resident plaintiff. The fact that the costs of the action in the court of common pleas have not been paid is not a good reason for refusing to permit the plaintiff in this action to prosecute as a poor person, because section 461 of the Code expressly declares that liability for the costs of a former action shall not prevent the plaintiff from prosecuting as a poor person. I cannot, upon these applications, pass upon or consider the question whether the plaintiff has a good cause of action. The motion to vacate the plaintiff’s orders of March 5 *475and March 25, 1890, and to stay proceedings in this action until the costs of the action in the court of common pleas have been paid, must be denied, with $10 costs to the plaintiff, to abide the event of the action.